IN THE SUPREME COURT OF THE STATE OF NEVADA


                OSCAR ART STANLEY,                                      No. 84380
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                    FILE
                CLARK,
                Respondent,                                                 APR 2 8 2022
                  and                                                     ELIZABETH A. BROWN
                                                                        CLERIgFIJPREME COURT
                THE STATE OF NEVADA,                                   BY
                                                                            OEPUTIYICLERT
                Real Party in Interest.


                  ORDER REGARDING MOTIONS AND DENYING PETITION FOR A
                            WRIT OF MANDAMUS/ PROHIBITION

                            In this original pro se petition for a writ of
                mandamus/prohibition, petitioner seeks a writ directing the district court
                to resentence him under amendments to Nevada's habitual criminal
                statute.
                            Appellant has filed a motion requesting the appointment of
                appellate counsel. Appellant is not entitled to appointed counsel at the
                state's expense in postconviction proceedings. See Brown v. McDaniel, 130
                Nev. 565, 570, 331 P.3d 867, 871 (2014); see also Coleman v. Thompson, 501
                U.S. 722, 755 (1991). Accordingly, the motion is denied.
                            This court takes no action on appellant's motion to proceed in
                forma pauperis for this appeal. The filing fee has already been waived.
                            We have reviewed the documents submitted in this matter and,
                without deciding upon the merits of any claims raised therein, we decline
                to exercise our original jurisdiction in this matter. See NRS 34.160; NRAP
SUPREME COURT   21(b)(1); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d
     OF
   NEVADA

(0) I447A
840, 841, 844 (2004) (providing that writ relief is proper only when there is
no plain, speedy, and adequate remedy at law and the petitioner bears the
burden of demonstrating that writ relief is warranted). Petitioner contends
that the district court erred in applying NRS 207.01.0 and seeks to have his
conviction reversed and remanded to remove his habitual criminal
sentencing enhancements. Having considered the petition, we are not
persuaded that writ relief is warranted because petitioner has a plain,
speedy, and adequate remedy available to him by way of an appeal from the
district court's denial of such relief in the first instance. Petitioner exercised
this plain, speedy, and adequate remedy by appealing the district court's
order denying his motion to modify sentence in docket no. 83420-COA.
Accordingly, we, I
             ORDER the Petition DENIED.



                                                        , C.J.
                          Parraguirre


                                                                           J.
Hardesty                                     Stiglich




cc:   Oscar Art Stanley
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      'Accordingly we take no action as to petitioner's notice filed on April
18, 2022.


                                        2